DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14, 15, 16, 17, 18, 19, 19, 20, (21, 22) and 23 of U.S. Patent No. 10769450 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims recite configurations of cameras that capture plurality of video frames in number of sets similarly to the cited US Patent, plurality of time stamps that fall within the time windows of both captured frame sets are obtained in the current application and the cited patent. The only difference between the current application and the patent is that the current application is broader in number of time stamps calculated are three time stamps and the cited patent calculated five time stamps using similar technique of deciding if the time stamp falls .  


Current Application
US Patent No. 10769450 B1
1. A system comprising: 

an array of cameras positioned above a space, each camera of the array of cameras configured to capture a video of a portion of the space, the space containing a 5person; 

a first camera client configured to: 

receive a first plurality of frames of a first video from a first camera of the array of cameras, each frame of the first plurality of frames showing the person within the space; 

10for a first frame of the first plurality of frames: determine a first bounding area 


generate a first timestamp of when the first frame was received by the first camera client; 

15for a second frame of the first plurality of frames: determine a second bounding area around the person shown in the second frame; and 


generate a second timestamp of when the second frame was received by the first camera client; and 

20a second camera client configured to: receive a second plurality of frames of a second video from a second camera of the array of cameras, each frame of the 

for a third frame of the second plurality of frames: 25determine a third bounding area around the person shown in the third frame; and 

generate a third timestamp of when the third frame was received by the second camera client; and 

a camera server separate from the first and second camera clients, the camera 30server configured to: determine that the first timestamp falls within a first time window; 

in response to determining that the first timestamp falls within the first 52230487ATTORNEY DOCKET NO.PATENT APPLICATION 090278.0229 65time window, assign coordinates defining the first bounding area to the first time window; 

determine that the second timestamp falls within a second time window that follows the first time window; 

5in response to determining that the second timestamp falls within the second time window, assign coordinates defining the second bounding area to the second time window; determine that the third timestamp falls within a first time window; 

in response to determining that the third timestamp falls within the first 10time window, assign coordinates defining the third bounding area to the first time window; 

process the coordinates assigned to the first time window by: calculating, based at least on the coordinates defining the first bounding area, a combined coordinate for 

calculating, based at least on the coordinates defining the third bounding area, a combined coordinate for the person during the first time window for the second video from the second camera; 

after processing the coordinates assigned to the first time window, 20process the coordinates assigned to the second time window by: calculating, based at least on the coordinates defining the second bounding area, a combined coordinate for the person during the second time window for the first video from the first camera.


an array of cameras positioned above a space, each camera of the array of cameras configured to capture a video of a portion of the space, the space containing a person;  

a first camera client configured to: receive a first plurality of frames of a first video from a first camera of the array of cameras, each frame of the first plurality of frames showing the person within the space;  


for a first frame of the first plurality of frames: determine a first bounding area 
and 

generate a first timestamp of when the first frame was received by the 
first camera client;  

for a second frame of the first plurality of frames: determine a second bounding area around the person shown in the second frame;  
and 

generate a second timestamp of when the second frame was received by the first camera client;  and 








for a third frame of the first plurality of frames: determine a third bounding area around the person shown in the third frame;  and 

generate a third timestamp of when the third frame was received by the 
first camera client;  

a second camera client configured to: receive a second plurality of frames of a second video from a second camera of the array of cameras, each frame of the second plurality of frames showing the person within the space;   

for a fourth frame of the second plurality of frames: determine a fourth bounding area around the person shown in the fourth frame;  and generate a fourth timestamp of when the fourth frame was 


for a fifth frame of the second plurality of frames: determine a fifth bounding area around the person shown in the fifth frame;  and generate a fifth timestamp of when the fifth frame was received by the second camera client;  and a camera server separate from the first and second camera clients, 

the camera server configured to: determine that the first timestamp falls 
within a first time window;  in response to determining that the first timestamp falls within the first time window, assign coordinates defining the first bounding area to the first time window;  

determine that the second 

the second timestamp falls within the first time window, assign coordinates 
defining the second bounding area to the first time window;  determine that the 
third timestamp falls within a second time window that follows the first time 
window;  

in response to determining that the third timestamp falls within the second time window, assign coordinates defining the third bounding area to the 
second time window;  

determine that the fourth timestamp falls within the first time window;  

in response to determining that the fourth timestamp falls within the first time window, assign coordinates defining the 

determine that the fifth timestamp falls within the second time window;  in response to determining that the fifth timestamp falls within the second time window, assign coordinates defining the fifth bounding area to the second time window;  

process the coordinates assigned to the first time window by: calculating, based at least on the coordinates defining the 
first bounding area and the coordinates defining the second bounding area, a 
combined coordinate for the person during the first time window for the first 
video from the first camera;  and 

calculating, based at least on the 
coordinates defining the fourth bounding area, a combined coordinate for the 

camera;  after processing the coordinates assigned to the first time window, 
process the coordinates assigned to the second time window by: 

calculating, based at least on the coordinates defining the third bounding area, a combined coordinate for the person during the second time window for the first video from the first camera;  and calculating, based at least on the coordinates defining the fifth bounding area, a combined coordinate for the person during the second time window for the second video from the second camera.


to determine, based at least on the combined coordinate for the person during 

combined coordinate for the person during the first time window for the second video from the second camera, a position of the person within the space during the first time window.

3.  The system of claim 1, wherein the combined coordinate for the person 
during the first time window for the first video from the first camera 
comprises an average of the coordinates defining the first bounding area and 
the coordinates defining the second bounding area. 
 

4. The system of Claim 1, wherein processing the coordinates assigned to 5the first time window is performed in response to: determining that coordinates assigned to the second time window comprise coordinates from frames from a number of cameras in 

the first time window is performed in response to: determining that coordinates 
assigned to the first time window comprise coordinates from frames from a 



5.  The system of claim 1, wherein processing the coordinates assigned to 
the first time window is performed in response to: determining that coordinates 
assigned to the second time window comprise coordinates from frames from a 
number of cameras in the array of cameras;  and determining that the number of cameras exceeds a threshold.
6. The system of Claim 5, wherein the camera server is further configured to: 15in response to determining that coordinates assigned to first time window have not been processed for the period of time exceeding the timeout: determine that coordinates assigned to the second time window comprise coordinates from frames from a first number of cameras in the array of cameras; and 20lower a 

the first time window is performed in response to determining that coordinates 
assigned to the first time window have not been processed for a period of time 
exceeding a timeout. 

7. The system of Claim 1, wherein determining that coordinates assigned to the first time window should be processed comprises determining that a frame has 52230487ATTORNEY DOCKET NO.PATENT APPLICATION 090278.0229 67 been received from each camera in the array of cameras during the second time window.
7.  The system of claim 6, wherein the camera server is further configured 
to: in response to determining that coordinates assigned to first time window 
have not been processed for the period of time exceeding the timeout: determine 
that coordinates assigned to the second time window comprise coordinates from 
frames from a first number of cameras in the array of cameras;  and lower a 
threshold to the first number;  determine that coordinates assigned to a third 

number;  and in response to determining that the second number exceeds the 
first number, increase the threshold to the second number. 


8.  The system of claim 1, wherein determining that coordinates assigned to 
the first time window should be processed comprises determining that a frame 
has been received from each camera in the array of cameras during the second 
time window. 
 

9. The system of Claim 1, wherein the array of cameras is arranged in a grid such that: each camera of the array of cameras that is communicatively coupled to the first camera 


the coordinates defining the second bounding area as a batch to the camera 
server in response to determining that during the first time window, the first 
camera client has received a frame from each camera in the array of cameras 
that is communicatively coupled to the first camera client.


configured to receive a height of the person shown in the first frame, a height 
of the person shown in the second frame, and a height of the person shown in 
the third frame;  the second camera client is further configured to receive a 
height of the person shown in the fourth frame and a height of the person shown 
in the fifth frame;  and the camera server is further configured to: calculate, 

height of the person shown in the second frame, a combined height for the 
person during the first time window for the first video from the first camera;  
and calculate, based at least on the height of the person shown in the fourth 
frame, a combined height for the person during the first time window for the 
second video from the second camera. 



plurality of frames of a first video from a first camera of an array of 
cameras, the array of cameras positioned above a space, each camera of the 
array of cameras configured to capture a video of a portion of the space, the 
space containing a person, each frame of the first plurality of frames showing 

frames: determining, by the first camera client, a first bounding area around 
the person shown in the first frame;  and generating, by the first camera 
client, a first timestamp of when the first frame was received by the first 
camera client;  for a second frame of the first plurality of frames: 
determining, by the first camera client, a second bounding area around the 
person shown in the second frame;  and generating, by the first camera client, 
a second timestamp of when the second frame was received by the first camera 
client;  for a third frame of the first plurality of frames: determining, by 
the first camera client, a third bounding area around the person shown in the 
third frame;  and generating, by the first camera client, a third timestamp of 

second camera client separate from the first camera client, a second plurality 
of frames of a second video from a second camera of the array of cameras, each 
frame of the second plurality of frames showing the person within the space;  
for a fourth frame of the second plurality of frames: determining, by the 
second camera client, a fourth bounding area around the person shown in the 
fourth frame;  and generating, by the second camera client, a fourth timestamp 
of when the fourth frame was received by the second camera client;  for a fifth 
frame of the second plurality of frames: determining, by the second camera 
client, a fifth bounding area around the person shown in the fifth frame;  and 
generating, by the second camera client, a fifth timestamp of when the fifth 

server separate from the first and second camera clients, that the first 
timestamp falls within a first time window;  in response to determining that 
the first timestamp falls within the first time window, assigning, by the 
camera server, coordinates defining the first bounding area to the first time 
window;  determining, by the camera server, that the second timestamp falls 
within the first time window;  in response to determining that the second 
timestamp falls within the first time window, assigning, by the camera server, 
coordinates defining the second bounding area to the first time window;  
determining, by the camera server, that the third timestamp falls within a 
second time window that follows the first time window;  in response to 

assigning, by the camera server, coordinates defining the third bounding area 
to the second time window;  determining, by the camera server, that the fourth 
timestamp falls within the first time window;  in response to determining that 
the fourth timestamp falls within the first time window, assigning, by the 
camera server, coordinates defining the fourth bounding area to the first time 
window;  determining, by the camera server, that the fifth timestamp falls 
within the second time window;  in response to determining that the fifth 
timestamp falls within the second time window, assigning, by the camera server, 
coordinates defining the fifth bounding area to the second time window;  
processing, by the camera server, the coordinates assigned to the first time 

defining the first bounding area and the coordinates defining the second 
bounding area, a combined coordinate for the person during the first time 
window for the first video from the first camera;  and calculating, by the 
camera server, based at least on the coordinates defining the fourth bounding 
area, a combined coordinate for the person during the first time window for the 
second video from the second camera;  after processing the coordinates assigned 
to the first time window, processing the coordinates assigned to the second 
time window by: calculating, by the camera server, based at least on the 
coordinates defining the third bounding area, a combined coordinate for the 
person during the second time window for the first video from the first camera;  

defining the fifth bounding area, a combined coordinate for the person during 
the second time window for the second video from the second camera.

15.  The method of claim 14, further comprising determining, by the camera 
server, based at least on the combined coordinate for the person during the 
first time window for the first video from the first camera and the combined 
coordinate for the person during the first time window for the second video 
from the second camera, a position of the person within the space during the 
first time window. 

13. The method of Claim 11, wherein processing the coordinates assigned to the first time window is performed in response to: 30determining that coordinates assigned to 	

during the first time window for the first video from the first camera 

the coordinates defining the second bounding area. 
 


17.  The method of claim 14, wherein processing the coordinates assigned to 
the first time window is performed in response to: determining that coordinates 
assigned to the first time window comprise coordinates from frames from a 
number of cameras in the array of cameras;  and determining that the number of cameras exceeds a threshold. 
 

15. The method of Claim 11, wherein processing the coordinates assigned to the first time window is performed in response to determining that coordinates 10assigned to the first time window have not been 

the first time window is performed in response to: determining that coordinates 
assigned to the second time window comprise coordinates from frames from a 

cameras exceeds a threshold. 



the first time window is performed in response to determining that coordinates 
assigned to the first time window have not been processed for a period of time 
exceeding a timeout.
17. The method of Claim 11, wherein determining that coordinates 25assigned to the first time window should be processed comprises determining that a frame has been received from each camera in the array of cameras during the second time window.
19.  The method of claim 14, wherein processing the coordinates assigned to 
the first time window is performed in response to determining that coordinates 
assigned to the first time window have not been processed for a period of time 
exceeding a timeout.
18. The method of Claim 11, further comprising: implementing, by the first camera client, a first clock used to generate the first and second timestamps; implementing, by the second camera client, a second clock used to generate 5the third timestamp; and implementing, by the camera server, a third clock, the first, second, and third clocks are synchronized using a clock synchronization protocol.
20.  The method of claim 19, further comprising: in response to determining 
that coordinates assigned to first time window have not been processed for the 
period of time exceeding the timeout: determining that coordinates assigned to 
the second time window comprise coordinates from frames from a first number of cameras in the array of cameras;  and lowering a threshold to the first number;  determining that coordinates assigned to a third time window comprise 

cameras;  determining that the second number exceeds the first number;  and in 
response to determining that the second number exceeds the first number, 
increase the threshold to the second number. 


21.  The method of claim 14, wherein determining that coordinates assigned 
to the first time window should be processed comprises determining that a frame has been received from each camera in the array of cameras during the second 
time window. 
 
22.  The method of claim 14, further comprising communicating, by the first 
camera client, the coordinates defining the first bounding area and the 

in response to determining that during the first time window, the first camera 
client has received a frame from each camera in the array of cameras that is 
communicatively coupled to the first camera client.


camera client, a height of the person shown in the first frame, a height of the 
person shown in the second frame, and a height of the person shown in the third 
frame;  receiving, by the second camera client, a height of the person shown in 
the fourth frame and a height of the person shown in the fifth frame;  
calculating, by the camera server, based at least on the height of the person 
shown in the first frame and the height of the person shown in the second 

first video from the first camera;  and calculating, by the camera server, 
based at least on the height of the person shown in the fourth frame, a 
combined height for the person during the first time window for the second 
video from the second camera. 



Allowable Subject Matter
Claims 1-20 would be allowable over prior art if rewritten or amended to overcome the rejection(s) under 35 U.S.C. non-statutory double patenting with timely submission and approval of eTD, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661